DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6 should read “at the housing, which restricts” instead of “at the housing, restricts”.
Claim 1, line 7 should read “and which has” instead of “and has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. No. 2015/0158520) in view of Khlystov et al. (Uniaxial Tension and Compression Testing of Materials on 09/25/2013), hereinafter Khlystov.
claim 1, Watanabe discloses a vehicle steering device (Fig. 1) comprising:
a turning shaft 11 that is moveable in the widthwise direction (Para. [0008]);
a housing 110 that retains therein (Fig. 1) the turning shaft 11;
a stopper 20A provided at a shaft end 12 of the turning shaft 11, which is exposed from the housing 110 (Fig. 1, shaft end of turning shaft is exposed from housing);
a collision buffer member 120A which is provided at the housing 110 (Fig. 2A-2B), {restricts a moveable range of the stopper 20A in the vehicle widthwise direction, and… absorbs an abutment load by a normal steering input from the stopper 20A, and… absorbs a shock load input from the stopper 20A and greater than the abutment load by the normal steering operation}; and
an elastic member 130, which surrounds an outer circumference of the collision buffer member 120A (Para. [0048]) and which is provided on the housing 110 (Fig. 2A-2B),
wherein a tip surface (leftmost surface in Fig. 2A) of the elastic member 130 faces the stopper 20A in the vehicle widthwise direction; and
wherein a tip surface (leftmost surface in Fig. 2A) of the collision buffer member 120A protrudes toward the stopper 20A beyond the tip surface of the elastic member 130 (Fig. 2A shows tip surface of 120A protruding past tip surface of 130 towards 20A).
Text shown in italics and brackets recites intended use; therefore, the structure must only be capable of performing intended use (MPEP 2114).  Para. [0039]; Para. [0055] – Para. [0057] demonstrate the ability of the collision buffer member 120A to 
Watanabe does not disclose that the collision buffer member has an elastic region and a plastic region along with a compressive stress-distortion amount curve diagram that represents characteristics of a distortion amount relative to a compressive stress.
Khlystov teaches that the collision buffer member (steel, blue line) has an elastic region (Fig. 3.3; linear region from 0 to ~0.3 mm/mm) and a plastic region (Fig. 3.3; non-linear region rom ~0.3 mm/mm to ~0.13 mm/mm) along with a compressive stress-distortion amount curve diagram (Fig. 3.3) that represents characteristics of a distortion amount (X-axis; compressive strain) relative to a compressive stress (Y-axis; compressive stress).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Watanabe by using a collision buffer member with an elastic region and plastic region on a compressive stress-distortion amount curve diagram as disclosed by Khlystov because such a stress-distortion relationship provides optimum shock absorption while also promoting longevity, thus reducing overall maintenance and replacement costs. Also, the stress-strain curve allows the user to identify the amount of stress that will 
Regarding claim 3, Watanabe, modified as above, further discloses that the collision buffer member 120A is a cylindrical member (Para. [0047] of Watanabe) in which the turning shaft 11 is inserted (Fig. 1 of Watanabe) so as to be moveable in the vehicle widthwise direction (Para. [0008] of Watanabe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (U.S. Pub. No. 2006/0131828 A1) discloses a vehicle steering apparatus meant to absorb a steering abutment load.
Ogata (U.S. Pat. No. 10,118,640 B2) discloses a damper apparatus for a steering system including a spring member and an elastic member that are meant to absorb loads on the system in the vehicle widthwise direction.
Kimijima et al. (U.S. Pat. No. 9,156,493 B1) discloses a steering apparatus with an elastic member and a collision buffer member that is meant to buckle and deform plastically under a shock load.
Yamagata (JP 2016008003 A) discloses a steering device with an elastic member and a collision buffer member that combine to absorb loads to the steering system in the vehicle widthwise direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 7:30 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571)270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT F. UNDERWOOD/Examiner, Art Unit 4174                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611